DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states in part in line 5 “…executed with a central processor…”.  A semicolon is missing after the word processor. 
For continued examination purposes and in the best interests of compact prosecution, Examiner assumes that a semicolon has been placed after the word processor.
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Appropriate correction is required.


Claim Objections - 37 CFR 1.75(d)(1)
1.	The following is a quotation of 37 CFR 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
2.		Claim 1 is objected to under 37 CFR 1.75(d)(1), as failing to conform to the invention as set forth in the remainder of the specification.
Claim 1 recites the limitation “said endpoint device” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said at least one end point” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
1.	Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16775240. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of copending Application No. 16775240. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

17685721
16775240
Claim 1; A voice orchestrated infrastructure system comprising,

a hub in communication with at least one endpoint device located in a room or area,

said at least one endpoint device in communication with said hub and at least one endpoint device in a second room or area through said hub, 

said hub including a set of non-transitory commands which when
executed with a central processor

said at least one endpoint device activated and controlled by voice commands which are independent of service provider type; 


said hub having a non-transitory computer-readable storage medium which stores computer-executable instructions that, when executed by a processor, cause the processor to perform operations for determining the voice command which is communicated to and from said at least one endpoint device.

Claim 1; A voice orchestrated infrastructure system comprising,

a hub in communication with at least one endpoint device located in a room or area, 

said endpoint device in communication with said hub and at least one endpoint device in a second room or area through said hub, 


said hub including a set of non-transitory commands which when
executed with a central processor

said at least one endpoint device activated and controlled by voice commands which are independent of service provider type;


said hub having a non-transitory computer-readable storage medium which stores computer-executable instructions that, when executed by a processor, cause the processor to perform operations for determining the voice command which is communicated to and from said at least
one end point.



3. 	Claim 1 of Application 17685721 is directed towards a system and claim 1 of Application 16775240 is also directed towards a system.

4	It is clear that all the elements of the Application 17685721 claim 1 are to be found in Application 16775240 claim 1 (as the Application 16775240 claim 1 fully encompasses Application 17685721 claims 1.  The difference between the Application 17685721 claim 1 and Application 16775240 claims 1 lies in the fact that the Application 16775240 claims a “said endpoint device” wherein Application 17685721 claims a “said at least one endpoint device”.  Thus, the invention of Application 17685721 claim 1 is in effect a “species” of the “generic” invention of the Application 16775240 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Application 17685721 claim 1 is anticipated by Application 16775240 claim 1, it is not patentably distinct from Application 16775240 claim 1.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20190295542 A1 hereinafter, Huang ‘542).

Summary of Huang ‘542
	Fig. 5, Step 502 of Huang ‘542 teaches that the method includes: registers (502) a plurality of input endpoint devices and a plurality of controlled endpoint devices, wherein each of the plurality of input endpoint devices has a respective audio input interface and is configured to transmit a captured voice input to the computing system over a network, and wherein each of the plurality of controlled endpoint devices is configured to perform a requested task in accordance with a corresponding instruction received from the computing system over the network. With this said…
Regarding claim 1; Huang ‘542 discloses a voice orchestrated infrastructure system (i.e. Fig. 1B i.e.  Fig. 1B is a block diagram illustrating an improved configuration in which a digital assistant operates through a voice-based user interface with dynamically switchable endpoints (e.g., input devices, output devices, and controlled devices). Paragraph 0015) 
comprising, 
a hub (Fig. 3A, Digital Assistant 106) in communication with said at least one endpoint device located in a room or area (i.e. The systems and methods described herein are used in conjunction with a smartphone, a tablet device, or a dedicated communication hub. As shown in Fig. 3A, the I/O processing module 328 interacts with the user, a user device (e.g., a user device 104 in Fig. 1B), and other devices (e.g., endpoint devices 124 in Fig. 1B) through the network communications interface to obtain user input (e.g., a speech input) and to provide responses to the user input. All five of the endpoint devices with voice input capabilities (e.g., TV, refrigerator, thermostat, oven, and media center) are registered with the digital assistant, and their names, device types, functions, network addresses, locations in the house, etc. are all specified in the input channel database 380. Paragraphs 0023, 0069 & 0104);
said endpoint device in communication with said hub and at least one endpoint device in a second room or area through said hub (i.e. As shown in Fig. 4A, seven devices are located in different parts of the house. All five of the endpoint devices with voice input capabilities (e.g., TV, refrigerator, thermostat, oven, and media center) are registered with the digital assistant, and their names, device types, functions, network addresses, locations in the house, etc. are all specified in the input channel database 380. Paragraphs 0069 & 0104)
said hub including a set of non-transitory commands which when executed with a central processor (i.e. The non-transitory computer readable storage medium of memory 602 stores programs, modules, instructions, and data structures including all or a subset of: an operating system 618, a communications module 620, a user interface module 622, one or more applications 624, and a digital assistant module 626. The one or more processors 604 execute these programs, modules, and instructions, and reads/writes from/to the data structures. Paragraph 0125).
said at least one endpoint device activated and controlled by voice commands which are independent of service provider type (i.e. All five of the endpoint devices with voice input capabilities (e.g., TV, refrigerator, thermostat, oven, and media center) are registered with the digital assistant, and their names, device types, functions, network addresses, locations in the house, etc. are all specified in the input channel database 380. Paragraph 0104) 
said hub having a non-transitory computer-readable storage medium (Fig. 6, Memory 602) which stores computer-executable instructions that, when executed by a processor, cause the processor to perform operations for determining the voice command which is communicated to and from said at least one end point (i.e. The non-transitory computer readable storage medium of memory 602 stores programs, modules, instructions, and data structures including all or a subset of: an operating system 618, a communications module 620, a user interface module 622, one or more applications 624, and a digital assistant module 626. The one or more processors 604 execute these programs, modules, and instructions, and reads/writes from/to the data structures. Paragraph 0125).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677